PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/599,238
Filing Date: 11 Oct 2019
Appellant(s): Wines, Brian, R.



 David G. Wille , No. 38,363
For Appellant


EXAMINER’S ANSWER


This is in response to the appeal brief filed 02/01/2021
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 9/30/20 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
1-6,8-13, 15-19, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Le (US 7,414,193) in view of Colao et al (US 9,793,697).
Claims 7, 14, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Le-Colao et al in view of lakonis (US 2019/0229478 )
Claims 18, 20, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Le in view of Bryans et al (US 10,492,602 -US 2018/0206631)
WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  The rejection of claims 1-21 as being indefinite are withdrawn.

 (2) Response to Argument
The Appellants construct their  Argument, based on an assumption  that the “magnetically engageable box” in the primary reference Le (US 7,414,193, Fig. 6, r.n. 40) is structurally and functionally equivalent  to “wall box” (in Le, col. 1, lines 10-12) and/or the claimed “electrical junction box” (cl. 1). 
On pages 7-9 of the Appeal, the Appellants present a variety of electrical junction boxes and note that the electrical junction boxes as well as “wall box” in Le (col. 1, lines 10-12; - a wall box is typically mounted on a wood beam during construction and is usually used to house a light switch and its associated wires and /or circuitry) house electrical switches or electrical outlets. 
On pages 10-11 of the Appeal, the Appellants present   the primary reference Le’s controller system (Fig. 6) underscoring the direct insertion of the device (controller, r.n.10, 28,) into  the “magnetically engageable box” (r.n. 40). 
On pages 11- 12 of the Appeal, the Appellants, assuming that the “magnetically engageable box” in Le r.n. 40 is equivalent to a claimed “electrical junction box” and/or “wall a fundamental difference between the claimed invention and Le is that the claimed invention utilizes an extra apparatus—a mounting receptacle—that Le does not disclose or suggest—which is inserted into and coupled to the junction box.
However, the “magnetically engageable box” (r.n. 40 in Le) is not equivalent to an electrical junction box. The typical wall box/ electrical junction box (as presented in the Appellant’s Drawings on p.8, 9, and in Application’s Drawings (Fig. 2, r.n. 38 being copied on p. 4 of the Appeal) cannot be used to insert the Le’s controller (Fig. 6, r.n. 40 – copied on p. 11 of Appeal), at least since junction box’s means for attachments of switches or outlets (mounting tabs) prevent sliding the controller (r.n. 28) directly into a junction box. Also, a rectangular controller body requires a full inner space of the magnetically engageable box with no space for wires. Moreover, a switch or outlet connected to an electrical junction box/”wall box”- in Le fixedly with screws (not magnetically). 
Finally, an electrical junction box is not a part of a claimed controller, but one of possible mounting elements.
On the other hand, the magnetically engageable box structurally and functionally is completely corresponds to the claimed mounting receptacle (as it was stated in the Office Actions) to complement the controller. 
For new buildings, where a typical electrical junction box is not installed, magnetically engageable box may replace it,  but just in a case the complementary controller is utilized ( as well as in the application,  in a new building, the  mounting receptacle may make an electrical junction box unnecessary for a controller assembly).  
On p. 12-13 of the Appeal, Appellants discuss “several advantages (p. 12, line 4) over Le “(primary reference in the OA). Primarily, “advantages” are not discussed in Specification and not claimed. Moreover, the “advantages” are based on the same incorrect assumption that the “magnetically engageable box” is an electrical junction box. 
On p. 13-18 of the Appeal, the Appellants present an argument titled B. The Examiner Has Not Made a Prima Facia Case of Obviousness.
The Appellants repeatedly use the same incorrect assumption (as it was shown above and will be shown below), that an electrical junction box/or “wall box” is equivalent to a “magnetically engageable box”. 
Particularly, On p. 14, lines 9-14, Appellants state: -- Le requires an electrical junction box that is “magnetically engageable” and the device, with the magnets attached to a frame connected to the device, is inserted directly into the electrical junction box.--
As it was shown above, in Le, an electrical junction box (“wall box”- Le’s term) and a “magnetically engageable box” are termed differently and are different elements – structurally and functionally. In Le, a magnetically engageable box (40) is an element of the controller system to magnetically attach the controller. . An electrical junction box/wall box is an element of the existing building which may be used to fixedly mount the controller system. 
 On p. 15, line 4 from bottom -  through p.16, line 2, Appellants state: -- The Le reference neither discloses nor suggests the claimed “mounting receptacle” that is inserted into a junction box. All Le teaches is direct insertion of the device into a magnetically-engageable junction box without a mounting receptacle. The Advisory Action exposes the Examiner’s flawed reasoning and false assertion that the wall box 40 in Figure 6 of Le is really a mounting receptacle even though Le explicitly calls it a wall box. --
The Appellants introduce a new term “a magnetically-engageable junction box”, while Le explicitly presents a “wall box” (col. 2, lines 10-12”) which is a typical electrical junction box and “magnetically engageable box” (r.n. 40). It is submitted again that these elements are structurally and functionally different and termed differently. Particularly, in Le, the magnetically-engageable box (40) is configured to tightly match and magnetically attach (or detach) the controller/”device” (28) with no an inner space for wires or circuitry.   The “wall box”/ electrical junction box is utilized to fix an outlet or light switch using mounting tabs and screws and   The claimed controller as well as  the  Le’s  controller/”device” (28)  may be mounted in a magnetically engageable box only, and cannot be mounted into an electrical junction box.  A magnetically engageable box in Le structurally and functionally is equivalent to the claimed mounting receptacle with its internal space being tightly filled and magnetically engaged with the controller. 
On p. 16, lines 13-16, Appellants state:  -- Examiner wrongly contends that item 40 in Figure 6 (shown above) is a “mounting receptacle.” It is not a mounting receptacle. The Le specification makes clear that the item labeled 40 in Figure 6 is an electrical junction box—referred to as a “magnetically engageable wall box.” The Le reference, in describing Figure 6, refers back to the problem discussed in Column 1 that the wall box may not be properly mounted to the wall, resulting in a light switch being crooked.—
On p. 18, lines 3-6 , Appellants state: -- Le only discloses a single structure into which the device with magnets on the side is inserted - a magnetically-engageable wall box that is “mounted”—whether mounted properly or improperly. That is not a “mounting receptacle” as described by the claims. --
On p. 19, lines 9-14 , (Section D.  Modifying Le Would Change Its Principle of Operation) Appellants state:  -- The Le reference teaches direct insertion into an electrical junction box. The adjustable magnets allow direction insertion to tilt the device so that it looks straight on the wall even if the wall box was improperly mounted when the house was sold. The proposed combination would instead use a mounting receptacle rather than direct insertion. This changes the principle of operation of Le and establishes that the claimed invention is not obvious.  --
It is submitted again, that the Appellants  fundamentally  misinterpret  the Le’s system , assuming that  Le’s structure includes two components  - the magnetic controller ( in Le - “device” -10, 28, 30)  and a typical electrical junction box/”wall box”-in Le. A typical electrical junction box or “wall box” is not a component of the claimed controller assembly, but one of 
A hypothetical utilization of a magnetically engageable box to function as an electrical junction box during construction means foreseeing outlets and/or light switches with magnetic mounting means. 
Additionally the Appellants argue (on p. 17, lines 18-26) the Examiner’s statement  -- “A typical electrical junction box ( or “wall box”) is not magnetically engageable --. The Appellants argue this Examiner’s statement reciting Manufacturers’ descriptions that typical electrical junction box / “wall box”  may be  made from a variety of metals. 
However, the Examiner’s statement is not about which materials may be used for manufacturing junction boxes, but about a fact that typical electrical junction boxes are not magnetically attached to outlets or switches but fixed using mounting means and screws.  
Additionally the Appellants argue (on p. 19, lines 5-14):  the Examiner contends that the wall box 40 has no features to be associated with wires. This too is wrong. First, Figure 6 only shows one face of the box and wires could enter from other faces in addition to entering through the holes shown in Figure 6. Second, item 40 is referred to as a wall box and Le explicitly teaches that wall boxes usually house wires. Col. 1, 11. 10-12. Third, Le teaches that the device that is inserted into the wall box 40 has a “cut out portion 24” that may be used “to accommodate wires or other cabling.” Le Col. 4, 11. 5-12. Obviously, if there were no way for wires to get into wall box 40, the openings 24 in the device inserted into wall box 40 could not be used to “accommodate wires” as taught by Le because there would be no wires to accommodate.
the magnetically-engageable box (40) is configured to tightly match and completely accommodate the controller/”device” (28) with no an inner space for wires or circuitry.   The “wall box”/ electrical junction box is utilized to fix an outlet or light switch using mounting tabs and screws and  having an inner space for wires or circuitry (For example, please see  Appeal Brief, Fig . of the typical electrical junction box on p. 8
On p. 18, lines 1-3 from bottom through p. 19, lines 1-3, (Section C.  Le Teaches Away From The Claimed Invention) Appellants state: -- An independent reason to reverse the Examiner is that Le teaches away from the use of a mounting receptacle. As discussed above, an advantage of Applicant’s invention is that it can be used with plastic junction boxes. Le teaches away with respect to plastic wall boxes: Le, Col. 6, 1. 62—Col. 7, 1. 1. Le thus teaches the use of mechanical force (rather than magnetic force) to hold the device in place when the junction box is made out of plastic. One major advantage of the invention over Le is that the controller can be installed in the same manner regardless of whether the junction box is magnetic or non-magnetic. Le teaches to use a cumbersome adjustment of four spring-loaded magnets to provide spring force to hold the device in place when the wall box is plastic.
The Appellants refer to Le’s alternative design variant of non-magnetic connection of the device/controller. That variant considers not a junction box but a plastic box for an accommodation of the device/controller.  That variant is independent and not related to the claimed assembly. It appears to be unreasonable assertion to use this design variant for an argument.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/ALEXANDER GILMAN/, 
Primary Examiner, Art Unit 2831


/ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831                                                                                                                                                                                                        
/HELAL A ALGAHAIM/RQAS, OPQA                                                                                                                                                                                                                                                                                                                                                                                                                
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.